Case 2:20-cr-00003-JRG-RSP Document 193 Filed 12/14/20 Page 1 of 1 PageID #: 558




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

  UNITED STATES OF AMERICA                         §
                                                   §
  v.                                               §   Case No. 2:20-CR-3-8-JRG-RSP
                                                   §
  FERNIE MORENO                                    §

                ORDER ADOPTING MAGISTRATE JUDGE=S REPORT AND
                         FINDING DEFENDANT GUILTY

        On this day, the Court considered the Findings of Fact and Recommendation of United

 States Magistrate Judge Roy S. Payne regarding defendant=s plea of guilty to Count 11 of an

 indictment charging defendant with a violation of 21 U.S.C. ' 841(a)(1), possession with intent to

 distribute and distribution of methamphetamine. Having conducted a proceeding in the form and

 manner prescribed by FED. R. CRIM P. 11, the Magistrate Judge recommends that the Court accept

 the defendant=s guilty plea. The parties waived their right to file objections to the Findings of Fact
     .
 and Recommendation. The Court is of the opinion that the Findings of Fact and Recommendation

 should be accepted.

        It is accordingly ORDERED that the Findings of Fact and Recommendation of the United

 States Magistrate Judge, filed [INSERT DATE], are hereby ADOPTED.

        It is further ORDERED that, pursuant to defendant=s plea agreement, the Court finds

 defendant GUILTY of Count 11 of the indictment in the above-numbered cause.

         So ORDERED and SIGNED this 14th day of December, 2020.




                                                            ____________________________________
                                                            RODNEY GILSTRAP
                                                            UNITED STATES DISTRICT JUDGE
